DETAILED ACTION
This action is responsive to the Amendment filed on 12/22/2021. Claims 1, 3, 5-6, and 9-17 are pending in the case. Claims 2, 4, and 7-8 are canceled/withdrawn from consideration. Claims 12-17 are new. Claim 1 is the independent claim.
This office action is FINAL.
The claims of the present application have been compared to the applications indicated in the previous action as related by common subject matter (serial number 16/371,218 (issued on 09/02/2020 as patent no. US 10780781 B2) and serial number 16/660,940 (published on 07/02/2020 as publication no. US 20200210131 A1, currently pending) and no clear double-patenting issues were identified at this time.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 12/22/2021 (hereinafter Response), Applicant amended Claims 1, 3, 5-6, and 9-11; cancelled Claims 2, 4, and 7-8; added Claims 12-17; Amended the Disclosure (title and abstract); and argued against all objections and rejections previously set forth in the Office Action dated 09/23/2021.
Applicant's amendment to the disclosure is acknowledged.
Applicant’s amendment to the claims to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure (title and abstract), the objection to the disclosure is respectfully withdrawn.
The previous objection to the claims is respectfully withdrawn.
The previous interpretation of the claims, including under 35 USC 112(f) is respectfully withdrawn in view of Applicant’s amendments.
In response to Applicant's statement that MAIER does not anticipate claim 1 (see Response, page 8), Examiner respectfully agrees insofar as MAIER does not explicitly describe …selecting one of a plurality of options regarding a destination of a vehicle is received in a state where list information including the plurality of options is displayed on the first display… display relevant information related to the selected option on the second display; and display the relevant information in the first display in a case where an operation of determining the selected option as the destination is received by the first receiver.
Examiner notes that MAIER is not silent as to providing vehicle navigation information to a first display (for a driver) while providing additional information about the destination on a second display (for a passenger), see e.g. [0008], and further that the soft key elements 318 of FIG 3 [0044] provide interactive features such as route selection, travel statistic and itinerary display selection, …, or other interactive features. Note also that [0044] Alternate or additional man-machine interfaces may be provided, such as mechanical buttons… or other operator interfaces which provide operator interactivity with the system 300.
Examiner notes that Applicant made no arguments with respect to the other references cited for dependent claims, merely that rejections under 35 USC 103 should be withdrawn based on the dependency from claim 1 (see Response, pages 10-11). Of particular interest is SUGIYAMA, previously cited for dependent claim 9, which was relied upon to teach searching and providing a list of possible vehicle destinations (e.g. energy supply stations), such that a user can select a possible destination in order to view more information about that destination.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Objections
Claim 1 (and dependent claims 3, 5-6, and 9-17) is objected to for reciting “…the receiver is a graphical user interface (GUI) switch or an operation button, the GUI switch being displayed on each of the plurality of displays by the processor executing the program, the operation switch being disposed on each of the plurality of displays…” where “…the receiver is a graphical user interface (GUI) switch or an operation button, the GUI switch being displayed on each of the plurality of displays by the processor executing the program, the operation button being disposed on each of the plurality of displays…” was perhaps intended (antecedent basis of term).
Claim 3 is objected to for reciting “…operation of determinin…” where “…operation of determining…” was perhaps intended (spelling error).
Claim Rejections – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over MAIER et al. (Pub. No.: US 2006/0170689 A1, previously cited) in view of SUGIYAMA et al. (Pub. No.: US 2010/0057347 A1, previously cited).
Regarding claim 1, MAIER teaches the display device ((abstract) image display system delivers image data to multiple separate displays… used in a vehicle [0009] the display system may provide navigational information to the driver, while providing detailed map and surrounding attraction audio and video to the passengers), comprising:
a plurality of displays (FIG 3 [0042], display 302 for driver, display 304 for passenger);
wherein the plurality of displays comprise a first display and a second display provided in a vehicle including a driver's seat and a seat next to the driver's seat (FIG 3 [0042], display 302 for driver, display 304 for passenger, 
the first display is disposed on a side closer to the driver's seat than the second display ([0037] display mounted in view of the driver), and the second display is disposed on a side closer to the seat next to the driver's seat than the first display ([0037] One or more displays may also be mounted in the ceiling, in seats, or in other locations in view of vehicle passengers; [0038] displays 152 and 154 may be located anywhere in the vehicle, thus the physical arrangement “on a side closer to a seat” is taught).
a processor (FIG 3 [0041] (described with ref to FIG 2, however elements are also in FIG 3) component 250 includes graphics processor 120 and display generator 140; may be on single chip; controlled by CPU 102) configured to execute a program to determine each content of information to be displayed by each of the plurality of displays and to display the determined each content of information on each of the plurality of displays ((FIG 3 display signal 141, 142 which drive displays; [0042-0043] CPU 102 executes user interface program 308; [0045] each display may include its own operator interactive interface elements);
a receiver configured to receive a selection operation of an occupant ([0044] operator interacts with soft-keys 318 to provide input to the system; [0043] soft-keys responsive to operator touches on displays 302 and 304),
the receiver is a graphical user interface (GUI) switch (e.g. soft key 318) or an operation button (only one needs to be shown in the art when recited in the alternative, note [0044] makes clear that other man-machine interfaces may be provided ), the GUI switch being displayed on each of the plurality of displays by the processor executing the program (FIG 3 shows elements 318 on both display 302 and display 304) the operation [button] being disposed on each of the plurality of displays (as the operation button was recited in the alternative above, the disposition of the operation button is not required to be shown in the art);
the receiver comprises a first receiver of the first display and a second receiver of the second display (FIG 3 shows elements 318 on both display 302 and display 304), 
wherein in a case where an operation of selecting one of a plurality of options is received by the first receiver ([0044] user interaction during selection process with soft-keys 318 at driver display 302) in a state where list information including the plurality of options is displayed on the first display (FIG 3, as can be seen 318 are shown on display 302; note that [0043] makes clear these may be drop down lists or other UI elements), the processor is configured to execute the program to {control which display provides which information; [0045] CPU 102 may generate different interfaces for each display [0046] these may change based on partitioning parameters 312}:
display relevant information on the second display (e.g. [0009] display system may provide navigational information to the driver, while providing detailed map and surrounding attraction audio and video to the passengers; [0042] image display system 300 provides navigational information on the display 302 for the driver, and provides additional audiovisual information on the display 304 for the passengers), and
display relevant information on the first display 
The citations above do not explicitly describe the plurality of options (318) as regarding a destination of the vehicle such that upon selection the processor causes a display relevant information related to the selected option on the second display.  As driver display 302 in FIG 3 clearly illustrates a “turn” instruction to the driver, this suggests that some mechanism was used prior to this point to select a destination (in a case where an operation of determining the selected option as the destination is received by the first receiver).
SUGIYAMA is broadly directed to (abstract) A vehicle navigation device including a destination setting means that sets a destination; a route searching means that searches for a route to the destination that has been set by the destination setting means; and a search condition setting means that sets a specified search condition from a plurality of conditions that include a type of facility serving as a search object and an area serving as a search object…
SUGIYAMA teaches [0076] after the user performs a search (e.g. FIG 3), [0077] a search results display screen (e.g. FIG 4) is provided with a list of search result buttons when a determination input is made on a search result button 55 that has been selected by the user, that facility is set as a waypoint, and route guidance is started in accordance with the route information.

    PNG
    media_image1.png
    419
    606
    media_image1.png
    Greyscale
FIG 4 has been included below for convenience. The display screen layout is not limited to this particular configuration [0078] because the user can change the display method using button 59. 
Thus, SUGIYAMA may be relied upon to teach providing a plurality of options regarding a destination of the vehicle in the user interface, as well as display the relevant information on the first display in a case where an operation of determining the selected option as the destination is received by the first receiver (after reviewing the available destinations, the user confirms with additional input the final destination).
MAIER has already been shown to distribute the user interfaces across multiple display devices and has been shown to have an inherent need to select a destination (in order to display turn directions as well as other related information) through a user interface. related to the selected option may be displayed at the second display (in addition or alternatively to displaying on the first device), and after confirming the destination, the relevant information may be displayed on the first device.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of MAIER and SUGIYAMA before them, to have combined the teachings of MAIER and SUGIYAMA and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the inherent need of MAIER to select a destination before showing turn directions to the driver and other information about the location to the passenger.
Dependent claim 2 – canceled.
Regarding dependent claim 3, incorporating the rejection of claim 1, MAIER in view of SUGIYAMA, combined at least for the reasons discussed above, further teaches wherein the processor is configured to execute the program to display on the second display information displayed before displaying the relevant information on the second display in a case where the operation of determining the selected option as the destination is received by the first receiver (MAIER: FIG 18 (FIG 17) loops back to determine what output should be displayed, partitions the output spatially (and/or temporally) again based on the stored partitioning parameters, provides overlay interfaces as needed and waits for input again, thus the display device of MAIER is capable of generating the result; note again [0044] soft-keys 318 provide interactive features such as route selection, travel statistic and itinerary display selection, as well as other features; see also [0071] For vehicle navigation, one display image signal may deliver directional commands generated by the car navigation system to the driver. A second display image signal may deliver detailed map data for regional maps, topographical overlays, audiovisual programming, travel and tourism information, or other information to a passenger display; in other words MAIER is capable of generating the result following the methods of FIGs 17 and 18 which receive the information to display, determines how it should be partitioned, and then provides the partitioned information across the displays. This would necessarily include removing the relevant 
Dependent claim 4 – canceled.
Regarding dependent claim 9, incorporating the rejection of claim 1, MAIER in view of SUGIYAMA, combined at least for the reasons discussed above, further teaches 
wherein the list information is related to a list of energy supply stations (see SUGIYAMA FIG 4 “gas stations”), and
the processor is configured to execute the program to generate list information to be displayed on at least one of the first display and the second display on the basis of at least one of a traveling history and a traveling schedule of a vehicle on which the display device is mounted (broadly, the search of SUGIYAMA performed with respect to FIG 3, note the bolded option upper-right “1: Current position vicinity: Aoyama Oil”; which was selected from the available search options in FIG 2 for “Vicinity search”; note other options in FIG 2 include “Destination vicinity”, “Route Vicinity”, “Waypoint”, “Current position” (all indicative of the current traveling schedule of the vehicle), as well as the previously saved searches 42 which were performed historically; see [0073-0076] for detailed explanation of how a search is initiated and what the various search conditions are; Note that FIG 22 shows some examples of often-used searches (example of vehicle history) including "Search for gas stations in vicinity of route" which can be used within the vicinity search, e.g. as shown in FIG 5. Note also that SUGIYAMA can take into consideration [0058] distance information from the current position of the vehicle to that facility).
Regarding dependent claim 10, incorporating the rejection of claim 9, while MAIER does not appear to expressly disclose wherein the processor is configured to execute the program to separately perform first display in a first display mode for information on energy supply stations in a vicinity of a traveling path included in the traveling history and second display in a second display mode for information on energy supply stations in a vicinity of a traveling path included in the traveling schedule, a "first display mode" per the instant application is merely a first arrangement of content on the two display screens and a "second display mode" is merely a second (different) 
Clearly, MAIER teaches wherein the processor is configured to execute the program to separately perform first display in a first display mode for information (e.g. content displayed prior to user interaction) and second display in a second display mode for information (e.g. content displayed in response to user interaction).
MAIER further supports the claimed information ([0045] database 310 may store navigational information such as map images, route selections and driving instructions, travel statistics and itinerary displays, help features, vehicle performance data). Incorporating the teachings of SUGIYAMA for at least the reasons discussed above, cures any deficiency, as SUGIYAMA clearly teaches both information on energy supply stations in a vicinity of a traveling path included in the traveling history (the result of stored search preferences, thus relying on vehicle history) and information on energy supply stations in a vicinity of a traveling path included in the traveling schedule (the result of a vicinity search for destination, route, waypoint, or current position which is not relying on vehicle history).
Regarding dependent claim 11, incorporating the rejection of claim 9, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further suggests the processor is configured to execute the program to exclude information on an energy supply station which is in a vicinity of a traveling path included in a traveling history of the vehicle and of which a distance from the vehicle is equal to or greater than a predetermined distance from the list information because the goal of SUGIYAMA is to provide better search results, especially when timing of the stop is important. Even though SUGIYAMA doesn't explicitly state it excludes information, nonetheless excluding information on a refueling station (which has a known distance from the current position of the vehicle, see SUGIYAMA [0058]) which is too far away would be a reasonable mechanism for accomplishing this goal.
Regarding dependent claim 12 (new), incorporating the rejection of claim 1, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further teaches the relevant information comprises map information indicating each position of the plurality of options regarding the destination of the vehicle (MAIER teaches map images, route selections and driving instructions, travel statistics and itinerary displays, help features, vehicle performance data, telephone and address directory information; and clearly shows a map on the second display device in FIG 3; SUGIYAMA [0078] and FIG 4, the route information associated with the search result button 55 that is currently selected, that is, a map on which is superimposed the current position of the vehicle, the waypoint, and the destination, shown on the left side of the screen; each time the user selects a different available gas destination a different map would be shown, thus “indicating each position of the plurality of options”).
Regarding dependent claim 13 (new), incorporating the rejection of claim 12, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further teaches wherein in a case where the operation of selecting one of the plurality of options is received by the first receiver, the processor is configured to execute the program to display the map information, in which the position of the selected option is highlighted, on the second display (rejected under the same rationale as in claim 1; briefly, MAIER determines which display should show which relevant information (including maps) at what time, where SUGIYAMA is relied upon to show the destination selection interface that presents the map to each possible destination. While SUGIYAMA does not state that the selected potential destination is highlighted, the position on the map is indicated (note the target-like visualization in region 58); note instant application’s descriptions of “highlight” at [0039] a target to be highlighted may be lit up or enlarged (or thickened), or the shape thereof may be changed).
Regarding dependent claim 14 (new), incorporating the rejection of claim 13, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further teaches wherein in a case where the operation of determining the selected option as the destination is received by the first receiver, the processor is configured to execute the program to display navigation information, which indicates a position of the vehicle and a position corresponding to the determined option as the destination, on the first display (relying on MAIER to control which display provides which content as explained in claim 1; relying on SUGIYAMA [0077] when a determination input is made on a search result button 55 that has been selected by the user, that facility is set as a waypoint, and route guidance is started in accordance with the route information; as SUGIYAMA already provides a map of each potential location, including the display of the map during preview ([0078] the route information associated with the search result button 55 that is currently selected, that is, a map on which is superimposed the current position of the vehicle, the waypoint, and the destination, shown on the left side of the screen), thus providing a map with the selected waypoint (intermediate destination on the way to a final destination) is an obvious variant.
Regarding dependent claim 15 (new), incorporating the rejection of claim 1, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further teaches wherein the processor is configured to execute the program to display the list information on the second display in a case where the operation of determining the selected option as the destination is received by the first receiver (relying on SUGIYAMA to teach selecting an option as a destination as well as the list information (the plurality of available destination options); relying on MAIER as being capable of distributing this information across different display devices based on parameters by following the methods of FIGs 17 and 18; particularly in view of FIG 3 elements (318) which may be any UI elements for interaction and can clearly be shown on both displays).
Regarding dependent claim 16 (new), incorporating the rejection of claim 15, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further teaches wherein the processor is configured to execute the program to continuously display the relevant information on the first display in a case where the operation of determining the selected option as the destination is received by the first receiver among the options included in the list information displayed on the second display (the display device of MAIER FIG 18 (FIG 17) loops back to determine what output should be displayed, partitions the output spatially (temporally) again based on the stored partitioning parameters, provides overlay interfaces as needed and waits for input again, thus the display device of MAIER is capable of generating the result; note again [0044] soft-keys 318 of FIG 3 provide interactive features such as route selection, travel statistic and itinerary display selection, as well as other features).
Regarding dependent claim 17 (new), incorporating the rejection of claim 16, MAIER and SUGIYAMA, combined at least for the reasons discussed above, further teaches wherein, in a case where the operation of determining the selected option as the destination is received by the receiver, among the options included in the list information displayed on the second display (relying on SUGIYAMA to teach selecting an option as a destination as well as the list information (the plurality of ), the processor is configured to execute the program to continuously display the list information on the second display or to display information displayed on the second display (in the alternative, thus only one element needs to be shown in the art; relying on MAIER to display any information on the second display, where the information could be [0011] image content from multiple different input sources; [0035]  audiovisual information generated by entertainment devices in the vehicle, received from road and weather condition information sources, or obtained from any other information source), before displaying the list information on the second display (relying on MAIER FIG 18 (FIG 17) loops back to determine what output should be displayed, partitions the output spatially (temporally) again based on the stored partitioning parameters, provides overlay interfaces as needed and waits for input again; thus the display device of MAIER is capable of displaying the list information (taught in SUGIYAMA) at the second display after the driver has selected a destination by replacing (or overlaying) whatever information was previously displayed at the second display).


Claim 5 is rejected under 35 USC 103 as unpatentable over MAIER in view of SUGIYAMA, further in view of HASHIKAWA et al. (Pub. No.: US 2012/0218295 A1, previously cited).
Regarding dependent claim 5, incorporating the rejection of claim 1, MAIER does not appear to expressly disclose wherein the processor is configured to execute the program to [further] display the list information on the second display until a predetermined period of time elapses in a case where the operation of determining the selected option as the destination is received by the first receiver and to display information displayed on the second display before displaying the relevant information on the second display in a case where an operation for the plurality of options is not received by the receiver over the predetermined period of time in a state where the list information is displayed on the second display. 

SUGIYAMA may be relied upon to teach the operation of determining the selected option as the destination is received by the first receiver as explained in the rejection of claim 1 (see e.g. [0077]), but otherwise does not cure this deficiency.
HASHIKAWA teaches displaying information on a display until a predetermined period of time elapses and displaying information displayed on the display before displaying the relevant information where an operation is not received over the predetermined period of time ( see [0011] In the display device for a vehicle of the second aspect of the invention, it is preferable that, after a predetermined time has elapsed after the display state of the first display screen is changed, the display control device control the second display screen so that the predetermined image is gradually removed from the second display screen along a direction from the second display screen to the first display screen due to the predetermined image displayed on the first layer of the second display screen, the icon displayed on the second layer of the second display screen is removed, and a display state of the second display screen returns to the display state of the second display screen at the most recent time the display state of the first display screen is changed).
Applying this technique (e.g. using elapse of predetermined period of time as in the above as part of the temporal parameters for dividing the information displayed at the second screen which, as explained in claim 1, as taught by MAIER in view of SUGIYAMA, shows the list information (the plurality of destination options), one having ordinary skill can immediately see how the claimed invention may be obtained, e.g. the information of HASHIKAWA on the second display may be the list information of MAIER in view of SUGIYAMA; input is either detected within the predetermined time period (or not), and the second screen is reverted (displays previously displayed information) when no input has been received.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of MAIER in view of SUGIYAMA and HASHIKAWA before them, to have combined the teachings and arrived at wherein the processor is configured to execute the program to [further] display the list information on the second display until a predetermined period of time elapses in a case where the operation of determining the selected option as the destination is received by the first receiver and to display information displayed on the second display before displaying the relevant information on the second display in a case where an operation for the plurality of options is not received by the receiver over the predetermined period of time in a state where the list information is displayed on the second display with a reasonable expectation of success, motivated by the teaching in MAIER for using temporal distribution parameters and the improvements in HASHIKAWA [0018] detailed information related to the icon of the second display screen is displayed on the first display screen using characters or the like, it is possible to display the information while being distributed. Consequently, the display space can be effectively used and once the user has recognized that a change of information displayed has occurred [0025] the display state of the display screen is quickly back to the original display state; therefore, convenience is improved.
Claim 6 is rejected under 35 USC 103 as unpatentable over MAIER in view of SUGIYAMA, further in view of EL-KHOURY (Patent No.: US 8,587,546 B1, previously cited).
Regarding dependent claim 6, incorporating the rejection of claim 1, MAIER does not appear to expressly disclose wherein the processor is configured  execute the program to exchange information displayed on the first display and information displayed on the second display with each other in a case where an exchange instruction operation is received by the receiver.
The incorporated teachings of SUGIYAMA does not cure this deficiency.
EL-KHOURY teaches a display controller (FIG 1, controller 18, used in vehicle FIG 2, example multiple displays in FIGs 3, 4) configured to exchange information displayed on a first display ( display device 12/50) and information displayed on a second display (display device 14/52) in a case where an exchange instruction operation is received by the receiver ( ( col 2 line 49) Content is generated on a first display device in a vehicular passenger compartment based on first user input received through a user interface device coupled to the first display device. Second user input is received on the user interface device. The generated content is displayed on a second display device in the vehicular passenger compartment in response to the receiving of the second user input on the user interface device. (col 4 line 61) the user input may include a series of separate user input actions. For example, a first gesture performed on the first display device 12 may cause a virtual button or menu to appear on the first display device 12. The user may then use the virtual button or menu (i.e., a virtual user input device) to send the content on the display device as described below).
Thus the device of EL-KHOURY is capable of receiving input at the first display and moving content from first display to second display; as well as receiving input at the second display and moving content to the first display. EL-KHOURY does not explain what happens to the content that was displayed on the receiving display device, nor does EL-KHOURY describe what remains on the sending display device. There are only two possibilities for the content that was provided at receiving display after the transfer: it is not displayed anywhere or it is moved to another (e.g. the sending display).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of EL-KHOURY (teaching a display controller moving content from a first display to a second display responsive to input, though silent as to what happens after the move) to obtain exchange information displayed on the first display and information displayed on the second display with each other in a case where an exchange instruction operation is received by the receiver under the rationale of it being "obvious to try" each potential solution (either discard the content from the first display or move the content that was on the first display to the second display), the ability to pursue the known potential solutions being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
Further, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invent ion, having the teachings of MAIER in view of SUGIYAMA and EL-KHOURY(as modified above) before them, to have combined MAIER, SUGIYAMA, and EL-KHOURY and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by EL-As a result, the driver may be able to view content, and have the content modified, while minimizing any possible distractions.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).



CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest:
20160004418 LEE vehicle dual display with navigation, swapping (8a,b), trip (16b)
20190070959 HAMASAKI FIG 12a-e


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179